DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, 9, 11, 13, 15-16, have been amended, claims 8, 17-24  has been cancelled and claim 25-32 has been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 7, 9- 16, 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501: Way forward and Solution for change of AMF / Control of N2 persistence (herein after TS 23.501) in view of Yu et al.(US20200029322 herein after Yu) further in view of 3GPP TS 38.413 V0.1.0 (2017-05) (herein after 3GPP).

Regarding claim 1, TS 23.501 teaches a core network device comprising: 
processing circuitry configured to:
generate an Access and Mobility Management Function (AMF) configuration update including a plurality of Transport Network Link (TNL) (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”), the AMF configuration update comprising at least one of a list of TNL associations to add and a list of TNL association to remove (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding, I.e. may select a different TNL association from the available TNL associations for the UE, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “), wherein the list of TNL associations to add (“page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “),
 and initiate transmission of the AMF configuration update indicating address information to a Next Generation (NG) Radio Access Network (NG-RAN) node via the list of TNL associations to add (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding … The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “);
TS 23.501 does not explicitly teach AMF configuration update message, includes one or more information elements(IEs) with Internet Protocol (IP) address information;  
and an interface coupled to the processing circuitry and configured to communicate the AMF configuration update message from the processing circuitry to the NG-RAN node.
However, Yu teaches AMF configuration update message ([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”), and an interface (e.g. Fig 9  “903 Network interface”)  coupled to the processing circuitry (e.g. Fig 9  “902 Processor”)  configured to communicate the AMF configuration update message from the processing circuitry (e.g. Fig 9  “902 Processor”)   to the NG-RAN node([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).
However, Yu does not teach includes one or more information elements(IEs) with Internet Protocol (IP) address information.
However, 3GPP teaches includes one or more information elements(IEs) with Internet Protocol (IP) address information (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.

Regarding claim 13, TS 23.501 teaches 
 cause the core network device to perform operations for an Access and Mobility Management Function (AMF) in communication with an a Next Generation (NG) Radio Access Network (NG-RAN) node (page 5 lines 8 – 20 “ The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE. The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”), the operations configuring the tocore network device to: 
generate an AMF configuration update including a plurality of Transport Network Link (TNL) (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding, I.e. may select a different TNL association from the available TNL associations for the UE”),
 the 15AMF configuration update comprising at least one of a list of TNL associations to add and a list of TNL associations to remove (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding, I.e. may select a different TNL association from the available TNL associations for the UE, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “), wherein the list of TNL associations to add (“page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “); 
 and initiate transmission of the AMF configuration update indicating address information to the NG-RAN node via the list of TNL associations to add (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding … The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “).

TS 23.501 does not explicitly teach a non-transitory computer-readable storage medium comprising
 instructions that, when executed by one or more processors of a Next Generation (NG) core network device, the AMF configuration update message, includes one or more information elements (IEs) with Internet Protocol (IP) address information.
However, Yu teaches a non-transitory computer-readable storage medium comprising
 instructions that, when executed by one or more processors of a Next Generation (NG) core network device ([0211] “the memory 904 stores a program 9041. The program 9041 may be executed by the processor 902 to perform the core network device-side),
the AMF configuration update message ([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the integrity of the instructions.
However, Yu does not teach includes one or more information elements(IEs) with Internet Protocol (IP) address information.
However, 3GPP teaches includes one or more information elements(IEs) with Internet Protocol (IP) address information (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.

Regarding claim 25, 29, TS 23.501 teaches an apparatus is configured to: generate an Access and Mobility Management Function (AMF) configuration update including a plurality of Transport Network Link (TNL) associations (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding, I.e. may select a different TNL association from the available TNL associations for the UE”),
 the AMF configuration update comprising at least one of a list of TNL associations to add and a list of TNL associations to remove (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding, I.e. may select a different TNL association from the available TNL associations for the UE, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “),
 wherein the list of TNL associations to add (“page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “);
 and initiate transmission of the AMF configuration update indicating address information to a Next Generation (NG) Radio Access Network (NG-RAN) node via the list of TNL associations to add (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding … The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “). 
TS 23.501 does not teach comprising: memory; and processing circuitry in communication with the memory, wherein the processing circuitry,
 AMF configuration update message, includes one or more information elements (IEs) with Internet Protocol (IP) address information.
However, Yu teaches teach comprising: memory; and processing circuitry in communication with the memory (e.g. Fig 9  “902 Processor”, “Memory 904”)), wherein the processing circuitry (e.g. Fig 9  “902 Processor”), AMF configuration update message ([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).
However, Yu does not teach includes one or more information elements(IEs) with Internet Protocol (IP) address information.
However, 3GPP teaches includes one or more information elements(IEs) with Internet Protocol (IP) address information (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.


Regarding claims 2, 15, 26, 30  TS 23.501 teaches wherein the one or more IEs comprises an AMF Transport Layer Associations To Add 20information element (IE) (e.g. page 6 lines 10-15 “An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI”).

Regarding claim 3, 16, 27, 31, TS 23.501 teaches wherein the one or more IEs comprises an AMF Transport Layer Associations To Remove information element (IE)  (e.g. page 6 lines 10-15 “An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI”).

Regarding claim 4, 28, 32, TS 23.501 teaches wherein the NG-RAN node selects a TNL address from the plurality of TNL associations to set up an NG interface with the core network device (page 5 lines 14-20 “The RAN creates an N2AP UE-TNLA-binding for the UE by randomly selecting a TNL association from the available TNL associations for the selected GUAMI and forwards the UE message to the AMF via the selected TNL association”).

Regarding claim 5, TS 23.501 teaches wherein the processing circuitry is further configured to: 
an initial set of TNL associations for addresses available to user equipments (UEs) served by the NG-RAN node (page 5 lines 8 -15 “Selecting AMFs and TNL associations during Initial Attach … RAN … selecting a TNL association from the available TNL associations for the selected GUAMI “);
and identify an updated list of available addresses as the plurality of TNL associations for the AMF configuration update (page 5 lines 20 -35 “periodic registration update … RAN … selecting a TNL association from the available TNL associations for the GUAMI contained in the UE’s 5G-GUTI”).
TS 23.501 does not teach decode an NG setup message from the NG-RAN node ; 
 	47WO 2018/236624PCT/US2018/037108 generate an NG setup response message ,
initiate communication of the NG setup response message to the NG- 5RAN node;

However, Yu teaches decode an NG setup message from the NG-RAN node (e.g. Fig 4. “401. Connection setup request message”); 
 	47WO 2018/236624PCT/US2018/037108 generate an NG setup response message (e.g. Fig 4. “402. Connection setup response message”),
initiate communication of the NG setup response message to the NG- 5RAN node (e.g. Fig 4. “402. Connection setup response message”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).

Regarding claim 6, TS 23.501 teaches wherein the NG-RAN node comprises toan NG node B (gNB) (page 5 lines 10 -11 “gNB”).

Regarding claim 7, TS 23.501 teaches wherein the AMF configuration update  is sent by the AMF to transfer updated information (page 6 lines 1-10 “An AMF may inform other CP NFs (e.g. SMF, PCF) immediately or at a later time about a … related interfaces … An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI.”)
TS 23.501 and Yu does not teach the AMF configuration update message for a next generation control plane (NG-C) interface instance.
However, 3GPP teaches wherein the AMF configuration update message is sent by the AMF to transfer updated information for a next generation control plane (NG-C) interface instance (page 57 lines 20-24 “ AMF CONFIGURATION UPDATE … This message is sent by the AMF to transfer updated information for an NG-C interface instance. Direction: AMF → gNB”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.



Regarding claim 9, TS 23.501 teaches determine a binding update associated with a first TNL binding for a first user equipment (UE) associated with an NG-Radio Access Network (NG-RAN) node (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE”), wherein the TNL binding update (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE”).
TS 23.501 does not teach a TNL information element.
Yu teaches wherein the processing circuitry (e.g. Fig 9  “902 Processor”)   is further configured to;
determine a update associated with a first user equipment (UE) ([0124] “the AMF node may add information about a new slice of the AMF node to the configuration update message, and send the information about the new slice to the RAN node by using the configuration update message, so that the RAN node updates, based on the configuration update message, the information about the slice supported by the AMF node. In addition, the AMF node may further send indication information to the RAN node, to notify the RAN node that an AMF may be reselected. Correspondingly, the RAN node may reselect an AMF for the UE based on the information about the new slice of the AMF node and the indication information”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to provide the hardware to perform the function. 

Yu does not explicitly teach a TNL information element.
However, 3GPP teaches a TNL information element (page 68 “TNL Information”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.


Regarding claim 10, TS 23.501 and Yu does not teach wherein the TNL information element comprises one or more Internet Protocol (IP) addresses.
However, 3GPP teaches wherein the TNL information element comprises one or more Internet Protocol (IP) addresses (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.


Regarding claim 11, TS 23.501  teaches wherein the TNL binding update comprises a request to the NG-RAN node to release a first TNL binding for a 30first user equipment (UE) (page 5 lines 20 -35 “The AMF may decide to modify the N2AP UE-TNLA-binding…The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE (until … the N2AP UE-TNLA-binding is updated/released by the AMF)”).




Regarding claim 12, TS 23.501 teaches  the plurality of TNL associations (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “).
TS 23.501 does not teach, comprising a memory coupled to the processing circuitry, the memory configured to store.
However, Yu teaches, comprising a memory (e.g. Fig 9 “Memory 904”)coupled to the processing circuitry (e.g. Fig 9  “902 Processor”)  , the memory configured to store (e.g. Fig 9 “Memory 904”, [0146] “the AMF node may query … information of the UE”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the consistently of data.


Regarding claim 14, TS 23.501 teaches wherein the TNL binding update comprises a request to the NG-RAN node to release a first TNL binding for a first UE (page 5 lines 20 -35 “The AMF may decide to modify the N2AP UE-TNLA-binding…The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE (until … the N2AP UE-TNLA-binding is updated/released by the AMF)”).



Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
Applicant’s Argument 
Applicant respectfully submits that the cited combination fails to teach or suggest, or otherwise motivate all of the elements of amended claim 1. In particular, the cited combination fails to teach or suggest at least "generate an Access and Mobility Management Function (AMF) configuration update message including a plurality of Transport Network Link (TNL) associations, the AMF configuration update message comprising at least one of a list of TNL associations to add and a list of TNL associations to remove, wherein the list of TNL associations to add includes one or more information elements (IEs) with Internet Protocol (IP) address information." Applicant has reviewed the references and respectfully submits that none of the references teach or suggest that a list of TNL associations to add includes one or more IEs with IP address information. The references appear to be silent on IEs with IP address information.

Examiner’s Response
Examiner Respectfully disagrees. TS 23.501 in view of Yu further in view of 3GPP teaches the claimed limitations.
 Regarding claim 1, TS 23.501 teaches a core network device comprising: 
processing circuitry configured to:
generate an Access and Mobility Management Function (AMF) configuration update including a plurality of Transport Network Link (TNL) (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”), the AMF configuration update comprising at least one of a list of TNL associations to add and a list of TNL association to remove (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding, I.e. may select a different TNL association from the available TNL associations for the UE, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “), wherein the list of TNL associations to add (“page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “),
 and initiate transmission of the AMF configuration update indicating address information to a Next Generation (NG) Radio Access Network (NG-RAN) node via the list of TNL associations to add (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding … The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”, page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “);
TS 23.501 does not explicitly teach AMF configuration update message, includes one or more information elements(IEs) with Internet Protocol (IP) address information;  
and an interface coupled to the processing circuitry and configured to communicate the AMF configuration update message from the processing circuitry to the NG-RAN node.
However, Yu teaches AMF configuration update message ([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”), and an interface (e.g. Fig 9  “903 Network interface”)  coupled to the processing circuitry (e.g. Fig 9  “902 Processor”)  configured to communicate the AMF configuration update message from the processing circuitry (e.g. Fig 9  “902 Processor”)   to the NG-RAN node([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).
However, Yu does not teach includes one or more information elements(IEs) with Internet Protocol (IP) address information.
However, 3GPP teaches includes one or more information elements(IEs) with Internet Protocol (IP) address information (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.
More specifically 3GPP teaches on IEs with IP address information (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandberg (US 20130208702) teaches sharing of Transport Network Load association, and configuring update for eNBs.
Zee et al. (US 20190208555) teaches addition request from MME to eNB, list of TN address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411